Title: VI: Itinerary from Savannah to Augusta, Ga., February 1791
From: Washington, George
To: 


From Savannah to Augusta

          
            
            
            
            
            
            
            Miles
          
          
            first Day to
            Spencers
            15
            Miles
            15
            
             15
          
          
            
            Dashers
            5
            
            
            20
             20
          
          
            
            Ebenezer
            5
            
            
            
             25
          
          
            
            Russells
            5
            
            
            
             30
          
          
            
            Ravotts
            8
            
            
            
             38
          
          
            
            Lundys
            8
            
            
            
             46
          
          
            
            Garnetts
            2
            
            
            
             48
          
          
            second Day to
            Pierces
            12
            
            45
            40
             60
          
          
            
            Skinners
            15
            
            
            
             75
          
          
            
            Bells
            11
            
            
            
             86
          
          
            
            Lamberts
            5
            
            
            
             91
          
          
            third Day to
            Waynesborough
            11
            
            42
            42
            102
          
          
            
            McBean
            16
            
            
            
            118
          
          
            fourth day to
            Augusta
            16
            
            32
            32
            132
          
          
            
            
            
            
            134
            134
            
          
      
